DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2022 has been entered.
Response to Amendment
The Amendment filed 02/23/2022 has been entered.  In the Amendment claim 10 has been amended.  Claim 11 has been cancelled.  Claim 29 has been added.  Claims 18-28 are withdrawn.  Claims 10, 12-17 and 29 are currently pending for examination.  
 	Applicant’s amendment to claim 10 has overcome the 112a rejection.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “positioning member” in claims 10 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and 
“wherein the positioning member includes a wing portion that is formed at an outer wall face of one of the maxillary piece or the mandibular piece and extends in a direction toward another of the maxillary piece or the mandibular piece, and a stopper portion that is formed at an outer wall face of the other of the maxillary piece or the mandibular piece at a position at a posterior side from the wing portion” [0042]
“The coupling members 20 are positioning members to position the mandibular piece 14 so that movement to a posterior side does not occur with respect to the maxillary piece 12. The maxillary piece 12 and the mandibular piece 14 are coupled together by the pair of coupling members 20 so as to be capable of opening and closing.” [0085] 
“In the mouthpiece 10 of the present exemplary embodiment, the upper attachment portion 16 is at the posterior side from (namely, at the posterior dentition side of) the lower attachment portion 18 as viewed from the center of dentition. Namely, the mouthpiece 10 is configured as a push-type mouthpiece that when worn pushes the mandibular piece 14 (and hence the mandible) forward using the coupling members 20.” [0086]
“The coupling members 20 each includes a length adjustment mechanism 22, a sliding mechanism 24, and eyelets 26 attached to the upper attachment portion 16 and the lower attachment portion 18. The length adjustment mechanisms 22 each includes a nut 28 and a 20 male screw 30 screwed into the nut 28. A screw amount of the male screw 30 is adjusted by rotating the nut 28 to adjust a length of each coupling member 20 in a continuous manner.” [0087] 

“Stoppers 76 that each serves as a positioning member are formed projecting out from an outer wall face 72A of the maxillary piece 72. The stoppers 76 are formed integrally with the maxillary piece 72, and are provided at left and right posterior sides (at tooth positions 6 to 7 in the present exemplary embodiment) of the maxillary piece 72 as viewed from a center of dentition.” [0123]
“Wings 78 serving as positioning members are also formed projecting from an outer wall face 74A of the mandibular piece 74 and extending in a direction toward the maxillary piece 72. The wings 78 are configured from the same acrylic-based resin as the mandibular piece 74, and are adjustable in position between tooth positions 6 to 7 of the mandibular piece 74, that is disposed at an anterior side from the stopper 76, by use of non-illustrated screws.” [0124] 
“Moreover, the right upper attachment portion 116 and the right lower attachment portion 118, and the left upper attachment portion 116 and the left lower attachment portion 118, are respectively coupled together by metal coupling members 120 capable of pivoting. The coupling members 120 are positioning members to position such that the mandibular piece 114 does not move toward a posterior side with respect to the maxillary piece 112. The maxillary 
“The coupling members 120 each includes a length adjustment mechanism 122, a sliding mechanism 124, and eyelets 126 attached to the upper attachment portion 116 and the lower attachment portion 118. The length adjustment mechanisms 122 each includes a nut 128 and a male screw 130 screwed into the nut 128. A screw amount of the male screws 130.” [0152] 
“35As illustrated in Fig. 8A and Fig. 8B, in a mouthpiece 160 of the present exemplary embodiment, stopper portions 166 serving as positioning members are formed projecting from an outer wall face 162A of a maxillary piece 162. The stopper portions 166 are formed integrally with the maxillary piece 162, and are provided at left and right posterior sides of a dentition (at tooth positions 6 to 7 in the present exemplary embodiment) of the maxillary piece 162 as viewed from a center of the dentition.” [0177]
“41Wing portions 168 serving as positioning members are also formed projecting from an outer wall face 164A of a mandibular piece 164 and extending toward the maxillary piece 162. The wing portions 168 are configured from the same acrylic-based resin as the mandibular piece 164, and, by use of screws 177, are adjustable in position between tooth positions 6 to 7 of the mandibular piece 164, which is an anterior side from the stopper portions 166.” [0178]
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 10, 12-13 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Remmers (US 2015/0007830) .
Regarding claim 10, Remmers in an embodiment of Fig. 2 discloses a mouthpiece 200 (Fig. 2) comprising: a maxillary piece 102 (upper portion 102, [0058]) adapted to be mounted to maxillary dentition ([0057]); a mandibular piece 104 (lower portion 104, [0058]) adapted to be mounted to mandibular dentition ([0057]); a positioning member 212 (mandibular portion 212 of connector; annotated Fig. 2 below; mandibular portion 212 is being interpreted to be equivalent to a wing, [0125], see annotated Fig. 2 below; in Applicant’s specification, as outlined above under Claim interpretation, wing is an example of a positioning member) positioning the mandibular piece with respect to the maxillary piece ([0125]); an anchor portion 216 (maxillary portion 216 of connector, [0125]) including a mount (see hole in first annotated Fig. 2 below, [0125]) 

    PNG
    media_image1.png
    528
    723
    media_image1.png
    Greyscale

and formed at at least one location or more at an outer periphery of at least one of the maxillary piece (see first annotated Fig. 2) or the mandibular piece, or on an opposing face of the maxillary piece or the mandibular piece where they oppose each other; and a vertical adjustment member 214 (adjustable stop 214 , [0125]) mounted to the mount of the anchor portion (see annotated Fig. 2 where protrusion is inserted in hole) and clamped between the maxillary piece and the mandibular piece (see first annotated Fig. 2 above), wherein: the anchor portion extends toward an interior of the maxillary piece or the mandibular piece (see second annotated Fig. 2 below), 

    PNG
    media_image2.png
    530
    709
    media_image2.png
    Greyscale


the mount is configured as a hole (see annotated Fig. 2), the vertical adjustment member is mounted at one of the maxillary piece or the mandibular piece and includes a protrusion (see first annotated Fig. 2), the protrusion of the vertical adjustment member is inserted in the hole of the anchor portion (first annotated Fig 2), and the anchor portion is formed at at least one location or more at an outer side of a line passing through a width direction center of the opposing face of the maxillary piece or the mandibular piece (see second  annotated Fig. 2 above where one side of the line is an outer side of the line).
	


    PNG
    media_image3.png
    211
    344
    media_image3.png
    Greyscale

and the anchor portion is formed at the anchor base (annotated Fig. 2).
	Regarding claim 13, Remmers discloses the invention as described above and further discloses the positioning member 212 is attached at a posterior side of dentition of the maxillary piece and the mandibular piece (see annotated Fig. 2 below); 

    PNG
    media_image4.png
    473
    733
    media_image4.png
    Greyscale


and Attorney Docket No. Page 4the anchor portion 216 is formed at at least one location or more at an anterior side of the dentition from the positioning member at the maxillary piece or the mandibular piece (see annotated Fig. 2 above).
	Regarding claim 15 Remmers discloses the invention as described above and further discloses the anchor portion is configured as a through hole (see annotated Fig. 2 below where protrusion is inserted in hole); 

    PNG
    media_image5.png
    495
    720
    media_image5.png
    Greyscale


and a length of the protrusion in an extension direction thereof is shorter than a depth of the through hole, and the protrusion is fit into the through hole (Fig. 2, upper left figure, shows protrusion of adjustable stop 214 [vertical adjustment member] in hole 216 indicating that a length of the protrusion (third annotated Fig. 2 above) fits in the hole and that the length of the protrusion in an extension direction is shorter than a depth of the through hole).
	Regarding claim 16, Remmers discloses the invention as described above and further discloses the vertical adjustment member has left- right symmetry with respect to a plane bisecting the protrusion along the extension direction of the protrusion (see annotated Fig. 2 above with regard to claim 15 rejection).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US 2021/0205118).
	Regarding claim 10, Kelly discloses a mouthpiece 100 (mandibular repositioning device 100, [0047], embodiment of Fig. 1) comprising: a maxillary piece 102 (upper dental plate 102) adapted to be mounted to maxillary dentition ([0047], see first annotated Fig. 1 below); 

    PNG
    media_image6.png
    410
    540
    media_image6.png
    Greyscale

a mandibular piece 104 (lower dental plate 104) adapted to be mounted to mandibular dentition ([0047]), see first annotated Fig. 1 above); a positioning member 108, 110 (locating tab 108 and inner posterior surface of slot 110) positioning the mandibular piece with respect to the maxillary piece ([0048]); an anchor portion (part of receiving formation, [0048], see annotated Fig. 1 above) including a mount 110 (annotated Fig. 1 above, slot 110) and formed at at least one location or more at an outer periphery of at least one of the maxillary piece or the mandibular piece (annotated Fig. 1 above), or on an opposing face of the maxillary piece or the mandibular piece where they oppose each other; and a vertical adjustment member 114 (removable positioning saddle, first annotated Fig. 1) mounted to the mount of the anchor portion (Fig. 1) and clamped between the maxillary piece and the mandibular piece ([0052], 

    PNG
    media_image7.png
    424
    509
    media_image7.png
    Greyscale


the mount is configured as a hole 110 (slot 110, [0048], [0049],[0053], Fig.1),  the vertical adjustment member is mounted at one of the maxillary piece or the mandibular piece (see annotated Fig. 1, [0053]) and the anchor portion is formed at at least one location or more at an outer side of a line passing through a width direction center of the opposing face of the maxillary piece or the mandibular piece (see second annotated Fig. 1 above).
Kelly in the embodiment of Fig. 1 discloses the invention as described above and appears to disclose in Fig. 1 that the vertical adjustment member includes a protrusion and the protrusion is inserted in the hole of the anchor portion but does not explicitly disclose the 
	Kelly in an embodiment of Fig. 4C teaches an analogous vertical adjustment member 114 (lower positioning saddle 114, [0077]) and an analogous mount 110 configured as a hole  (slot 110, [0077]), and that the vertical adjustment member includes a protrusion 408 (buccal flange 408, [0077]), and the protrusion of the vertical adjustment member is inserted in the hole of the anchor portion ([0077]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that that the vertical adjustment member of the mouthpiece of the first embodiment of Fig. 1 of Kelly includes a protrusion, as taught by another embodiment of Kelly of Fig. 4C, and the protrusion of the vertical adjustment member is inserted in the hole of the anchor portion of the embodiment of Fig. 1 of Kelly, as taught by the embodiment of Fig. 4C of Kelly, in order to provide an improved mouthpiece in which the positioning member is kept in place in the slot ([0077]).  
Regarding claim 14, Kelly as combined discloses the invention as described above and further discloses the positioning member (108, inner posterior surface of slot 110, top face of slot 110) includes a wing portion 108 (locating tab 108, [0048]) that is formed at an outer wall face of one of the maxillary piece or the mandibular piece (see annotated Fig. 1 below where wing 108 is formed at outer wall face of maxillary piece)and that extends in a direction toward another of the maxillary piece or the mandibular piece (see annotated Fig. 1 below where wing 108 extends towards mandibular piece),

    PNG
    media_image8.png
    423
    588
    media_image8.png
    Greyscale

and a stopper portion (inner posterior surface of slot 110 and top face of slot 110) that is formed at an outer wall face of the other of the maxillary piece or the mandibular piece (Fig. 1) at a position at a posterior side of the dentition from the wing portion (see annotated Fig. 1 above) and that restricts movement of the wing portion to the posterior side (posterior wall of slot 110 restrict movement of tab 108 [wing] to the posterior side, [0048]); and the mount of the anchor portion is formed at at least one location or more at a face of the stopper portion that opposes the maxillary piece or the mandibular piece (see annotated Fig. 1 above; shows top face of the stopper portion opposes the maxillary piece, mount 110 is formed at top face).
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarkisian (US 2006/0174897) in view of Morgan (US 9999488).


    PNG
    media_image9.png
    531
    483
    media_image9.png
    Greyscale



	Sarkisian does not disclose a positioning member positioning the mandibular piece with respect to the maxillary piece. 
	Morgan teaches an analogous mouthpiece 10 (device 10, Fig. 9, col. 3, lines 13-28) having an analogous maxillary piece 12 (maxillary portion 12, col. 3, lines 47-61), an analogous mandibular piece 28 (mandibular portion 28, col. 3, lines 47-61), an analogous vertical adjustment member 44 (tabs 44, col. 5, line 56 – col. 6, line 10) and a positioning member 46 (connector 46, may include pins, col. 4, lines 37-65; pins are being interpreted to be equivalent to rods; in Applicant’s specification, as outlined above under Claim interpretation, rods are an example of a positioning member) positioning the mandibular piece with respect to the maxillary piece (col. 4, lines 37-65). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594. The examiner can normally be reached Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/G.M./Examiner, Art Unit 3786               

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786